Citation Nr: 1028015	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  10-14 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel






INTRODUCTION

The Veteran had military service between June 1943 to October 
1958, including active service in the Asiatic Pacific Theater 
during World War II.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a November 2009 rating decision. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence demonstrates that the Veteran's tinnitus was the 
result of military noise exposure.


CONCLUSION OF LAW

Criteria for service connection for tinnitus have been met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  "Service connection" basically means that the 
facts, shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.

The Court of Appeals for Veterans Claims (Court) has held that 
lay evidence is competent and sufficient to establish a diagnosis 
of a condition when 1) a lay person is competent to identify the 
medical condition; 2) the lay person is reporting a 
contemporaneous medical diagnosis; or 3) lay testimony describing 
symptoms at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007).  

Moreover, lay evidence may suffice to establish the 
manifestations of a chronic condition during service, or within a 
presumptive period; and, when a condition is not chronic and 
there is no medical evidence of a causal nexus, lay testimony or 
medical evidence may establish continuity of symptomatology.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Of note, the 
Court has specifically held that tinnitus is a type of disorder 
associated with symptoms capable of lay observation.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).

As such, the Veteran, as a lay person, is competent to report 
both that he developed symptoms such as ringing in the ears 
during service, and that the ringing has persisted to the present 
day. 

Once, as here, it has been determined that the Veteran is 
competent to provide testimony on a matter, the inquiry shifts to 
a determination as to whether the Veteran's testimony is 
credible.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  

In his application that was received in April 2009, the Veteran 
reported that his tinnitus had its onset in 1944.  In August 
2009, the Veteran reiterated that the ringing in his ears began 
in 1944, and he explained that he did not report it, because it 
did not prevent him from doing his duty.  The Veteran indicated 
that he had been treated for it off and on since then, but no 
records of treatment are available.

The Veteran served during World War II in Burma as a mechanic.  A 
service qualification record shows that during this time, the 
Veteran worked using high pressure gauges, electric hand drills, 
and hydraulic pumps and reamers.  Given the time and nature of 
the Veteran's service as a mechanic, the RO conceded the fact 
that the Veteran had military noise exposure.

The Veteran was provided with a VA examination in January 2010 at 
which he once again reported having had tinnitus for 
approximately 65 years (which is consistent with his assertion 
that the ringing began in approximately 1944).  The examiner 
noted that the Veteran had military noise exposure, and diagnosed 
the Veteran with tinnitus.  However, the examiner found that it 
was less likely than not that the Veteran's tinnitus either began 
during or was otherwise caused by his military service.  The 
examiner indicated that the Veteran's claims file did not contain 
any documentation to support the Veteran's report that tinnitus 
began in service, and she noted that the Veteran had a history of 
post-service civilian and recreational noise exposure.  She also 
added that the Veteran presents with a low to mid frequency 
asymmetric hearing loss of unknown etiology in the right ear.

The Veteran disagreed with the examiner's conclusion, explaining 
that the ringing in his ears predated any of the recreational 
noise exposure cited by the examiner.  The Veteran indicated that 
he had never filed a claim, because he did not realize that what 
he had was a disability. 

In this case, the Board finds the Veteran's statements to be 
credible.  He has not exaggerated his symptoms, nor has he 
attempted to stretch the truth in an effort to bolster his claim.  
He candidly discussed his experiences in the United States Army, 
and he consistently described the date of onset of the ringing in 
his ears in his statements and at his VA examination.  It is 
clear the Veteran was exposed to acoustic trauma while in 
service, and the Veteran has credibly asserted that he first 
began noticing a ringing in his ears while still in service, 
which has persisted since that time.  

The Board acknowledges that a negative VA medical opinion was 
received.  However, that opinion relied on the absence of any 
complaint of ringing in the Veteran's service treatment records.  
It is true that there is no record of complaints of ringing in 
the records; however, the Veteran denied ever complaining about 
ringing while in service, as he was serving in a war zone and was 
able to complete his duties in spite of the ringing.  The 
examiner also pointed to the fact that the Veteran had post 
service noise exposure, but the Veteran credibly explained that 
the onset of ringing predated this noise exposure.  As such, the 
examiner's rationale does not refute the Veteran's credible 
assertion.  The examiner also referenced the fact that the 
Veteran had asymmetric hearing loss in his right ear as support 
for her conclusion, but she provided no explanation why such a 
factor supported her conclusion that the Veteran's tinnitus began 
after service.

A medical opinion that is based on incorrect evidence is not 
entitled to any weight.  The Veteran has provided a statement 
which undermines the foundation upon which the medical opinion 
was based.  As such, the medical opinion is considered to have 
been based upon a faulty premise, and the opinion is therefore 
not accorded any weight.  

In any event, the Veteran has been diagnosed with tinnitus by a 
VA audiologist, and he has consistently and credibly reported 
that his tinnitus began while he was in service and has continued 
to the present time.  This is a matter which the Veteran is 
competent to report and therefore the Board concludes that 
satisfactory lay evidence has been presented to establish 
continuity of symptomatology from the Veteran's time in service.  
Accordingly, the criteria for service connection for tinnitus 
have been met, and the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various 
duties to notify and assist is unnecessary (because any potential 
failure of VA in fulfilling these duties is harmless error).

ORDER

Service connection for tinnitus is granted.


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


